Gaynor, J.:
The rule is that public service corporations may charge only a reasonable rate, and the courts may ascertain such rate in a given case. But this-rule has no application where the legislature .has fixed the rate. The people through their representatives assembled in legislature have the undoubted power to fix the rate which public service corporations shall charge the public. That is a legislative matter.' If the legislature fix the fare too high the people may elect legislative representatives who will lower it. The courts have no power to lower it. It is not for the courts to upset what the people do by their legislative representatives, except in the case of a legislative act which is contrary to some provision of the Constitution, of which there can be no pretense here. The claim that the rate fixed by the legislature is excessive is a tiling to be addressed to the next legislature, not to the courts. The people speak through the legislature, every one being represented therein, and thereby voluntarily bind themselves and all. the subdivisions of their government. The case is not one calling for an extended discussion. It rests upon the fundamental principle of representative, government.
The cost of the production of gas to the plaintiff is therefore an immaterial fact in this case. The plaintiff had the right to charge not to exceed the maximum price fixed by the statute.
The order should be affirmed.
Hirschberg, P. J., Woodward, Jenks and Hooker, JJ., concurred.
Order affirmed, with ten dollars costs and disbursements.